 

Exhibit 10.45

 

THIS NOTE AND THE SECURITIES INTO WHICH IT MAY BE CONVERTED HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. THE ISSUER OF THIS NOTE AND THE SECURITIES INTO WHICH IT MAY BE
CONVERTED MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

CF CORPORATION

CONVERTIBLE PROMISSORY NOTE

 

Not to Exceed $1,500,000.00 November 29, 2017

 

FOR VALUE RECEIVED and subject to the conversion features set forth herein, CF
Corporation, a Cayman Islands exempted company (the “Company”), promises to pay
to CF Capital Growth, LLC (“Holder”), or its registered assigns, in lawful money
of the United States of America, a principal sum of One Million Five Hundred
Thousand Dollars ($1,500,000.00), or such lesser amount as shall equal the
outstanding principal amount hereof (this “Note”). All unpaid principal shall be
due and payable on the Maturity Date, unless accelerated upon the occurrence of
an Event of Default (as defined below). Holder may make advances to the Company
from time to time under this Note; provided, however, that notwithstanding
anything to the contrary herein, at no time shall the aggregate of all advances
and readvances outstanding under this Note exceed $1,500,000.00.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 

1.            Definitions. As used in this Note, the following capitalized terms
have the following meanings:

 

(a)          “Business Combination” shall mean the Company’s initial merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses.

 

(b)          “Ordinary Shares” shall mean the Class A Ordinary Shares, $0.0001
par value per share, of the Company.

 

(c)          The “Company” includes the corporation initially executing this
Note and any Person which shall succeed to or assume the obligations of the
Company under this Note.

 

(d)          “Event of Default” has the meaning given in Section 4 hereof.

 

(e)          “Holder” shall mean the Person specified in the introductory
paragraph of this Note, or any Person who shall at the time be the registered
holder of this Note.

 

(f)          “Maturity Date” shall mean the earlier of (i) the consummation of
a Business Combination or (ii) May 25, 2018.

 

(g)          “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

 

(h)          “Securities Act” shall mean the Securities Act of 1933, as amended.

 

 1 

 

 

(i)          “Sponsor Warrants” means those warrants entitling the holder
thereof to purchase one Ordinary Share of the Company at an exercise price of
$11.50 per share as more fully described in the prospectus for the Company’s
initial public offering filed with the Securities and Exchange Commission on May
20, 2016.

 

2.            Investment, Experience, Accredited Investor. Holder is acquiring
this Note for investment for its own account, not as a nominee or agent, and not
with a view to, or for resale in connection with, any distribution thereof.
Holder understands that the acquisition of this Note involves substantial risk. 
Holder has experience as an investor in securities of companies and acknowledges
that it is able to fend for itself, can bear the economic risk of its investment
in this Note, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of this investment
in this Note and protecting its own interests in connection with this
investment.

 

3.            Prepayment. Any of the outstanding principal amount to date under
this Note may be prepaid by the Company, at its election and without penalty,
without the consent of Holder.

 

4.           Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:

 

(a)          Failure to Pay. The Company shall fail to pay when due any
principal payment on the Maturity Date hereof; or

 

(b)          Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or

 

(c)          Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
or of all or a substantial part of the property thereof, or an involuntary case
or other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 60
days of commencement.

 

5.            Rights of Holder upon Default. Upon the occurrence or existence of
any Event of Default (other than an Event of Default described in Sections 4(b)
or 4(c)) and at any time thereafter during the continuance of such Event of
Default, Holder may, by written notice to the Company, declare all outstanding
obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived. Upon the occurrence or existence of any Event
of Default described in Sections 4(b) and 4(c), immediately and without notice,
all outstanding obligations payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived.

 

6.            Conversion.

 

(a)          Optional Conversion. At the option of Holder, any amounts
outstanding under this Note may be converted into warrants (“Warrants”) to
purchase Ordinary Shares at a conversion price of $1.00 per warrant (the
“Warrant Conversion Price”). Each Warrant will entitle Holder to purchase one
Ordinary Share at an exercise price of $11.50 per share, commencing 30 days
after the completion of a Business Combination. Each warrant will contain such
other terms identical to the Sponsor Warrants. Before this Note may be converted
under this Section 6(a), Holder shall surrender this Note, duly endorsed, at the
office of the Company and shall state therein the amount of the unpaid principal
of this Note to be converted and the name or names in which the certificates for
Warrants are to be issued. The conversion shall be deemed to have been made
immediately prior to the close of business on the date of the surrender of this
Note and the Person or Persons entitled to receive the Warrants upon such
conversion shall be treated for all purposes as the record holder or holders of
such Warrants as of such date. For the avoidance of doubt, in the event that all
principal on this Note has been paid in full on or prior to the Maturity Date,
then Holder shall not be entitled to convert any portion of this Note into
Warrants.

 

 2 

 

 

(b)          Remaining Principal. All accrued and unpaid principal of this Note
that is not then converted into Warrants, shall continue to remain outstanding
and to be subject to the terms and conditions of this Note.

 

(c)          Fractional Warrants; Effect of Conversion. No fractional warrants
shall be issued upon conversion of this Note. In lieu of issuing any fractional
warrants to Holder upon the conversion of this Note, the Company shall pay to
Holder an amount equal to the product obtained by multiplying the Warrant
Conversion Price by the fraction of a warrant not issued pursuant to the
previous sentence. Upon conversion of this Note in full and the payment of any
amounts specified in this Section 6(c), this Note shall be cancelled and void
without further action of the Company or Holder, and the Company shall be
forever released from all its obligations and liabilities under this Note.

 

7.            Successors and Assigns. Subject to the restrictions on transfer
described in Sections 9 and 10 below, the rights and obligations of the Company
and Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

8.            Waiver and Amendment. Any provision of this Note may be amended,
waived or modified upon the written consent of the Company.

 

9.          Transfer of this Note or Securities Issuable on Conversion Hereof.
With respect to any offer, sale or other disposition of this Note or securities
into which such Note may be converted, Holder shall give written notice to the
Company prior thereto, describing briefly the manner thereof, together with (i)
a written opinion reasonably satisfactory to the Company in form and substance
from counsel reasonably satisfactory to the Company to the effect that such
offer, sale or other distribution may be effected without registration or
qualification under any federal or state law then in effect and (ii) a written
undertaking executed by the desired transferee reasonably satisfactory to the
Company in form and substance agreeing to be bound by the restrictions on
transfer contained herein. Upon receiving such written notice, reasonably
satisfactory opinion, or other evidence, and such written acknowledgment, the
Company, as promptly as practicable, shall notify Holder that Holder may sell or
otherwise dispose of this Note or such securities, all in accordance with the
terms of the notice delivered to the Company. If a determination has been made
pursuant to this Section 9 that the opinion of counsel for Holder, or other
evidence, or the written acknowledgment from the desired transferee, is not
reasonably satisfactory to the Company, the Company shall so notify Holder
promptly after such determination has been made. Each Note thus transferred
shall bear a legend as to the applicable restrictions on transferability in
order to ensure compliance with the Securities Act, unless in the opinion of
counsel for the Company such legend is not required in order to ensure
compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company. Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal hereon and for all other purposes
whatsoever, whether or not this Note shall be overdue and the Company shall not
be affected by notice to the contrary.

 

10.         Assignment by the Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of Holder.

 

11.         Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall be in writing and
faxed, e-mailed, mailed or delivered to each party at the respective addresses
of the parties as set forth below, or at such other address or facsimile number
as the Company shall have furnished to Holder, or Holder to the Company, in
writing. All such notices and communications will be deemed effectively given
the earlier of (i) when received, (ii) when delivered personally, (iii) one
business day after being delivered by facsimile or e-mail (with receipt of
appropriate confirmation), (iv) one business day after being deposited with an
overnight courier service of recognized standing or (v) four days after being
deposited in the U.S. mail, first class with postage prepaid.

 

 3 

 

 

If to the Company:

 

CF Corporation

1701 Village Center Drive

Las Vegas, Nevada 89134

Attention: Douglas B. Newton

 

If to Holder:

 

CF Capital Growth, LLC

1701 Village Center Drive

Las Vegas, Nevada 89134

Attention: Douglas B. Newton

 

12.         Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.

 

13.         Disputes. The Company hereby expressly and unconditionally waives,
in connection with any suit, action or proceeding brought by Holder on this
Note, any and every right it may have to (i) injunctive relief, (ii) a trial by
jury, (iii) interpose any counterclaim therein and (iv) have the same
consolidated with any other or separate suit, action or proceeding. Nothing
herein contained shall prevent or prohibit the Company from instituting or
maintaining a separate action against Holder with respect to any asserted claim.

 

14.         Final Agreement. This Note represents the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.

 

15.         Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York, or of any other state.

 

[Signature page follows]

 

 4 

 

 

The Company has caused this Note to be issued as of the date first written
above.

 

  CF CORPORATION   a Cayman Islands exempted company       By: /s/ Douglas B.
Newton   Name: Douglas B. Newton   Title: Chief Financial Officer      

 

Agreed and Acknowledged:       CF CAPITAL GROWTH, LLC   By: CC Capital
Management, LLC, its member         By: /s/ Chinh E. Chu   Name: Chinh E. Chu  
Title: Sole Member  

 

[Signature Page to Convertible Promissory Note]

 

 

